 


110 HR 5829 IH: Public Housing Asset Management Improvement Act of 2008
U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5829 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2008 
Mr. Sires (for himself, Mr. Frank of Massachusetts, and Mr. Meek of Florida) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To improve the Operating Fund for public housing of the Department of Housing and Urban Development, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Public Housing Asset Management Improvement Act of 2008. 
2.Revisions to asset management rules and related fees 
(a)Management and related feesThe Secretary of Housing and Urban Development shall not impose any restriction or limitation on the amount of management and related fees with respect to a public housing project if the fee is determined to be reasonable by the public housing agency, unless such restriction or limitation imposed by the Secretary on such fees— 
(1)is determined pursuant to a negotiated rulemaking which is convened by the Secretary no earlier than April 1, 2009, and in accordance with subchapter III of chapter 5 of title 5, United States Code, with representatives from interested parties; and 
(2)is effective only on or after January 1, 2011.The Secretary may not consider a public housing agency as failing to comply with the asset management requirements of subpart H of part 990 of title 24 of the Code of Federal Regulations, or any successor or amended regulation containing asset management requirements, or determine that an agency fails to comply with such requirements, because of or as a result of the agency determining its fees in accordance with this subsection. 
(b)Increase of threshold for exemption from asset management requirements 
(1)IncreaseAny public housing agency that owns or operates fewer than 500 public housing units under title I of the United States Housing Act of 1937 may elect to be exempt from any asset management requirement imposed by the Secretary of Housing and Urban Development. 
(2)Determination of operating fund allocationIf a public housing agency elects pursuant to paragraph (1) to be exempt from asset management requirements, the agency may, at its option, retain the same number of separate public housing projects, for purposes of determining its operating fund allocation, as the agency had identified and the Secretary of Housing and Urban Development had approved before the agency’s election to be so exempt. 
3.Prohibition on restriction of fungibility of Capital Fund amountsThe Secretary of Housing and Urban Development shall not impose any requirement, regulation, or guideline relating to asset management that restricts or limits in any way the use by public housing agencies of amounts for Capital Fund assistance under section 9(d) of such Act, pursuant to paragraph (1) or (2) of section 9(g) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)), for costs of any central office of a public housing agency. 
4.Tenant Participation 
(a)Rule of constructionNeither the requirements of this Act, nor any other requirement, regulation, guideline, or other policy or action of the Department of Housing and Urban Development relating to public housing asset management may be construed to repeal or waive any provision of part 964 of title 24 of the Code of Federal Regulations, regarding tenant participation and tenant opportunities in public housing. The Secretary of Housing and Urban Development shall ensure that public housing agencies encourage the reasonable efforts of resident tenant organizations to represent their members or the reasonable efforts of tenants to organize. 
(b)PHAs in receivershipIn the case of any public housing agency in receivership, the Secretary of Housing and Urban Development or any receiver may not abrogate, waive, repeal, or modify any provision of part 964 of title 24 of the Code of Federal Regulations or any provision of a formalized housing agreement entered into pursuant to such part 964 (including pursuant to section 964.11, 964.14, 964.18(a)(6), or 964.135 of such part) before the commencement of such receivership by a resident or tenant organization and the public housing agency. 
(c)GuidanceGuidance issued by the Secretary of Housing and Urban Development shall encourage participation by residents in the implementation of asset management and the development of local policies for such purposes. 
5.Ineligibility of illegal immigrants for assistanceImmigrants who are not lawfully present in the United States shall be ineligible for financial assistance under this Act, as provided and defined by section 214 of the Housing and Community Development Act of 1980 (42 U.S.C. 1436a). Nothing in this Act shall be construed to alter the restrictions or definitions in such section 214. 
6.Administrative provisions 
(a)Prohibition of management fees for agreements prohibiting or requiring registration of firearmsThe Secretary of Housing and Urban Development shall not accept as reasonable any management or related fees for enforcing any provision of a dwelling lease agreement or other similar agreement that requires the registration of or prohibits the possession of any firearm that is possessed by an individual for his or her personal protection or for sport the possession of which is not prohibited, or the registration of which is not required, by existing law. 
(b)Community service requirement 
(1)Option to establishSection 12(c) of the United States Housing Act of 1937 (42 U.S.C. 1347j(c)) is amended— 
(A)in the subsection heading, by inserting Optional before Community service; 
(B)in paragraph (1), by striking the matter that precedes subparagraph (A) and inserting the following: 
 
(1)In generalSubject to paragraph (2) and notwithstanding any other provision of law, a public housing agency may, at the option of the agency, require that each adult resident of a public housing project—;  
(C)in paragraph (2), by striking the matter that precedes subparagraph (A) and inserting the following: 
 
(2)ExemptionsThe Secretary shall require each public housing agency that establishes a community service requirement pursuant to paragraph (1) to provide an exemption from the applicability of the requirements authorized by paragraph (1) for any individual who—; 
(D)in paragraph (3)— 
(i)in subparagraph (A)— 
(I)by striking the requirement under paragraph (1), the public housing agency and inserting a requirement established pursuant to paragraph (1) by a public housing agency, the agency; and 
(II)by striking the requirement under paragraph (1) of this subsection and inserting such requirement; and 
(ii)in subparagraph (C)— 
(I)in the matter preceding clause (i), by striking the requirement under paragraph (1) and inserting a requirement established pursuant to paragraph (1) by the agency; 
(II)in clause (i)(III) by striking the resident’s lease will not be renewed and inserting the following the agency may, in accordance with policies established by the agency at the option of the agency, refuse to renew the resident’s lease; and 
(III)in clause (ii)— 
(aa)by striking not and inserting , in accordance with policies established by the agency at the option of the agency, refuse to;  
(bb)by striking shall and inserting may, in accordance with such policies,; and 
(cc)by striking under paragraph (1) and inserting established pursuant to paragraph (1); 
(E)in paragraph (4)— 
(i)by striking not and inserting , in accordance with policies established by the agency at the option of the agency, refuse to; and  
(ii)by striking the requirement under paragraph (1) and inserting a requirement established pursuant to paragraph (1) by the agency; 
(F)in paragraph (5), by inserting that establishes a community service requirement pursuant to paragraph (1) after Each public housing agency; 
(G)in paragraph (6), by striking The requirement under and inserting A requirement established pursuant to; and 
(H)in paragraph (8), by striking the community service requirement under and inserting a community service requirement established pursuant to. 
(2)PHA planSection 5A(d)(12) of the United States Housing Act of 1937 (42 U.S.C. 1437c–1(d)(12)) is amended by striking subparagraph (C) and inserting the following new subparagraph: 
 
(C)whether the public housing agency will have in effect a community service requirement pursuant to section 12(c) and, if so, how the agency will comply with the requirements of such section, and how the agency will comply with the requirements of section 12(d) (relating to treatment of income changes resulting from welfare program requirements)..  
(c)Public and assisted housing drug elimination program 
(1)Authorization of AppropriationsSection 5129 of the Anti-Drug Abuse Act of 1988 (42 U.S.C. 11908) is amended by striking subsection (a) and inserting the following new subsection: 
 
(a)In GeneralThere are authorized to be appropriated to carry out this chapter such sums as may be necessary for each of fiscal years 2009, 2010, and 2011.. 
(2)Eligible ActivitiesSection 5124(a)(6) of the Anti-Drug Abuse Act of 1988 (42 U.S.C. 11903(a)(6)) is amended by striking the semicolon at the end and inserting the following:  
, except that the activities conducted under any program carried out in whole or in part with grant amounts provided pursuant to this paragraph may include— 
(A)providing treatment for drug abuse through rehabilitation or relapse prevention; 
(B)providing education about the dangers and adverse consequences of drug use or violent crime; 
(C)identifying drug users, assisting such users in discontinuing their drug use through an education program, and, if appropriate, referring the users to a drug treatment program; 
(D)providing after school activities for youths for the purpose of discouraging, reducing, or eliminating drug use or violent crime by youths; 
(E)providing capital improvements for the purpose of discouraging, reducing, or eliminating drug use or violent crime; 
(F)providing security services for the purpose of discouraging, reducing, or eliminating drug use or violent crime; and 
(G)other appropriate activities..  
 
